Title: Bartholomew Dandridge, Jr., to Henry Knox, 5 March 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            United States 5. March 1794.
          
          By the President’s order Bw Dandridge has the honor to return to the Secy of War the
            letter of mr Seagrove of the 25 Decr 93 with its enclosures. Some parts thereof
            appearing to require particular attention, the President requests the Secretary to
            consider what is proper to be done in relation thereto.
          
            Bw Dandridge S.P.U.S.
          
        